DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, forming an alumina layer on a polymer separator of the new claimed thickness is taught by the newly cited prior art below.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant MPEP Sections
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-53, 55-58, 61-63 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Effect of Al2O3 coatings prepared by RF sputtering on polyethylene separators for high-power lithium ion batteries” newly cited, a copy of which is attached) in view of Goetzen et al. (US Pub 2015/0030933 of record).
In regard to claims 49-51, 53, 56-58, 61-63, Lee et al. teach a microporous membrane (polyolefin separator such as PE or PP) used as a separator in a Li ion battery (“LIB” - see Introduction) comprising a layer (Al2O3 coatings prepared by RF sputtering) of a metal oxide such as alumina on a cathode side (see page 1192 - coatings on both surfaces of separator) of a polymeric porous membrane such as a polyolefin such as PP or PE, said inorganic layer is applied with a deposition method such as sputtering to have a thickness such as 20 nm (see page 1192, coating thickness estimated to be 20nm after 20 mins of sputtering, properties of different coating thicknesses discussed, desirability to control coating morphology to obtain best performance of LIBs on page 1193). 
In any event, the Examiner notes the method of forming the polymer membrane or ceramic coating relate to product by process limitations which do not distinguish the claims from the prior art (see MPEP 2113 above). 
Lee et al. does not specifically disclose alpha-phase aluminum oxide and gamma-AIO(OH)). However, Goetzen et al. teach a similar microporous membrane battery separator with a polymer base which is formed via a deposition method (see paragraph [0054-0058]) and the desirability for the inorganic particles to include various phases of aluminum oxides and hydroxides such as alpha aluminum oxide and gamma aluminum hydroxide (such as boehmite with an alumina fraction) with fine crystallite sizes (paragraphs [0026-0028]) which results a separator with excellent electrochemical properties (paragraphs [0089-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include alpha-phase aluminum oxide and gamma-AIO(OH)) as a layer on the 
In regard to claim 52, as the prior art combination is indistinguishable in terms of structure such is reasonably presumed to be “stable against oxidation in a lithium ion battery with a cell voltage up to or equal to 5.2 volts or more, and the cell voltage is a measure of a potential difference between two electrodes in the lithium ion battery” (see MPEP 2112.01 below).  
2112.01    COMPOSITION, PRODUCT, AND APPARATUS CLAIMS [R-07.2015] 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	In regard to claim 75, Lee et al. teach the membrane or substrate is a monolayer or a multilayer membrane or substrate made of PP or PE (see Introduction).   While no method of forming the membrane or substrate is specifically disclosed, such relates to a product by process limitations which does not distinguish the claims from the prior art (see MPEP 2113 above).  In any event, forming membranes or substrates of PP or PE using dry processes is conventional in the art.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Goetzen et al. as applied to claim 49 above and further in view of Kim et al. (KR 10-2005-00211131 cited in IDS).
	Lee et al. teach the microporous membrane or substrate of claim 49 but does not disclose further comprising an inert metal element in the layer, said inert metal element including gold, platinum, and mixtures thereof.   However, Kim et al. teach a similar separator for a lithium ion battery and the desirability to for a coating on the polymer layer by sputtering or vapor deposition which includes gold or platinum as such improves conductivity and lowers interface resistance (see abstract provided by applicant). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a gold or platinum layer on the porous polymer layer of Lee et al. as such increases the conductivity and lowers the interface resistance with the electrodes as taught by Kim et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arora et al. (USP 7,790,320 newly cited) teach dry stretch processes as conventional in the art for forming polyolefin microporous membrane separators with inorganic fillers such as alumina (column 3 line 8 - column 4 line 15).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723